         Case 1:20-cv-08877-PGG Document 23 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GLOBAL INTERACTIVE MEDIA, INC.,

                           Plaintiff,
                                                                  ORDER
             - against -
                                                             20 Civ. 8877 (PGG)
DIGITALLY IMPORTED, INC.,

                           Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

               Given Defendant’s intention to file a motion for judgment on the pleadings, the

conference scheduled for March 11, 2021, is adjourned sine die. Any pre-motion letter regarding

a motion for judgment on the pleadings will be filed by March 19, 2021. Plaintiff will respond

by March 26, 2021.

Dated: New York, New York
       March 10, 2021
